DETAILED ACTION
Claim Objections
Claims 13, 16-17 and 35 are objected to because of the following informalities:
In claim 13, line 7, specify “its”.
In claims 16-17, specify “its”.
In claim 34, spell out abbreviation of RISC.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 70-88 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
In claim 70, lines 2-3, the claim scope is unclear with the inclusion of “(Original) The memory device of Claim 13”. 
Claims 71-86, depending on claim 70, are rejected for the same reason as set forth above.
Claims 87-88 have similar issues as in claims 70-86.


	Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless – (a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 and 11 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Li (US 10,978,427).

Referring to claim 1, Li discloses a memory device (fig. 1, semiconductor die assembly 100), comprising:
	a plurality of quasi-volatile memory circuits (fig. 1, memory die 103) each formed on a separate semiconductor substrate (4:3-6, semiconductor substrate) and interconnected with each other by through-silicon vias (fig. 1, through-stack vias 130) formed in the semiconductor substrates (3:10-13, TSV of each substrate); and
	a memory controller circuit (fig. 1, memory controller 102b) formed on a semiconductor substrate separate (4:3-6, semiconductor substrate) from the semiconductor substrates of the quasi-volatile memory circuits (fig. 1, stack of memory 103 and controller 102b), 
wherein the memory controller circuit is interconnected to one of the quasi-volatile memory circuits through hybrid bonds (fig. 3, bond pad 309a; 6:57-60), and 
wherein the memory controller circuit operates the quasi-volatile memory circuits as a quasi-volatile memory (fig. 4, memory controller 442 controlling memory stack 105 with memory 444 connected through TSVs 430; 7:13-24).

As to claim 2, Li discloses the memory device of claim 1, wherein the memory device is one of a plurality of memory devices (fig. 7, die assembly 700; 9:1-12) provided and interconnected to form a dual-in-line memory module DIMM (9:13-21, computer memory system).

As to claim 3, Li discloses the memory device of claim 1, wherein the quasi-volatile memory circuits are stacked using a wafer-scale stacking technique (fig. 1, memory die stack 105).

As to claims 5-6, Li discloses the memory device of claim 1, wherein each quasi-volatile memory circuit comprises a plurality of modular memory circuits “tiles” arranged as a 2-dimensional array on the semiconductor substrate on which the quasi-volatile memory circuit is formed (7:18-21, memory cells arranged in arrays or blocks).
As to claim 6, Li discloses the memory device of claim 5, 
wherein the 2-dimensional array is organized as rows and columns (7:18-21, memory cells arranged in arrays), and 
wherein the tiles in each row of the 2-dimensional array form one or more memory banks (7:18-21, memory blocks).

As to claim 7, Li discloses the memory device of claim 6, wherein the tiles in multiple memory banks form a memory bank group (fig. 4, memory assembly 400; 7:3-13).

As to claim 8, Li discloses the memory device of claim 6, wherein the memory controller circuit comprises modular logic circuits (fig. 3, interconnects 332/334; 5:53-6:6; fig. 4, communication components 440) arranged such that each modular logic circuit is positioned for interconnection by hybrid bonds with an associated one of the tiles (7:13-24, communication component 440 interconnects with memory dies 103).

As to claim 11, Li discloses the memory device of claim 5, wherein the tiles comprise a first type (fig. 1, memory die 103) and a second type (6:47-56, dummy elements in place of memory die 103), the first and second type of tiles having different operating capabilities (6:47-56, memory vs electrically coupled).

Allowable Subject Matter
Claims 9-10 and 12-69 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
The claim features of tiles of quasi-volatile memory circuits have different number of layers in memory cells as required in claim 9, different number of rows as required in claim 12, and/or the specifics of partitions as required in claim 13. Li does not appear to disclose those features.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  See M.P.E.P 707.05(c).
US 11,152,343 discloses multi-stacked memory and arrays of memory tiles.
US 10,217,719 discloses semiconductor device with stack of memory chips.

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to examiner Cheng-Yuan Tseng whose telephone number is (571)272-9772, and fax number is (571)273-9772.  The examiner can normally be reached on Monday through Friday from 09:00 to 17:30 Eastern Time. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jyoti Mehta can be reached on (571)270-3995. The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)786-9199 (IN USA OR CANADA) or (571)272-1000.

/CHENG YUAN TSENG/Primary Examiner, Art Unit 2182